Title: Thomas Jefferson to Jean Baptiste Simon Thierry, 20 April 1812
From: Jefferson, Thomas
To: Thierry, Jean Baptiste Simon


          
                   
                     Monticello. 
                     Apr. 20. 12.
          
                  
		  Th: Jefferson presents his compliments to M. Thiery and asks his acceptance of the inclosed pamphlet on the subject of the Batture of N. Orleans. tho’ he has ventured to differ from him on a single question, he was too much indebted for his able information on other points of the controversy, not to have made his acknolegements of the aid he derived from it with justice and pleasure. he prays him to accept the assurance of his great respect.
        